On Petition for Rehearing.

Counsel for defendant in error, in the petition for a rehearing, insists that there is no consideration for the agreement of accord and satisfaction, and that there must be one, aside from the payment. He cites from text books to the effect that such consideration is necessary.
These citations, however, refer wholly to settlements where the claims were liquidated. It is well established that when there is a dispute as to the amount due, the payment of a sum less than that claimed is a sufficient con-' sidefation for an accord and satisfaction.
Counsel quote from an opinion of this court as follows: “This court, in a series of cases, has held that the acceptance of a sum less than the claim, with knowledge that it was intended as full payment, is, in the absence, at least, of some protest, or indication that it was not taken in satisfaction of the claim, a bar to an action for an alleged balance, when the debt is unliquidated or disputed, there being no fraud or mistake in the case.” New York Life Co. v. McDonald, 62 Colo. 67, 160 Pac. 193.
The part italicized certainly affords no support to counsel’s position. In this case the proof that the payment was taken in satisfaction of the claim is beyond a question; the receipt in terms states it to be so.
Counsel further objects that the sum paid was only the amount conceded to be due. That objection is met by a case on which counsel says he relied in advising the cashing of the check, which had been held for a long time.
In C., R. I. & P. Ry. Co. v. Mills, 18 Colo. App. 8, 69 Pac. 317, the court said: “Nor is the settlement affected by the fact that the creditor received only what the debtor concedes to be due, or that he takes the money under protest, still asserting his claim to the balance.”
*225The petition presents no new matter and will therefore be denied.